
	

115 S2111 IS: Veteran State Home Grant Backlog Reduction Act of 2017
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2111
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2017
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the treatment of applications for projects to
			 construct new State homes, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veteran State Home Grant Backlog Reduction Act of 2017.
		2.Modification of treatment of applications for projects to construct new State homes
 (a)FindingsCongress makes the following findings: (1)The State home construction grants priority list group 1 of the Department of Veterans Affairs for fiscal year 2017 contains 57 projects with a cumulative cost of $639,805,081.
 (2)Of those projects, 17 are new construction projects, with a cumulative cost of $445,430,897. (3)The Secretary of Veterans Affairs has requested between $80,000,000 and $90,000,000 for construction grants for State homes in each annual budget submission to Congress for fiscal years 2013 through 2018.
 (4)Recurring funding shortfalls have created a backlog of outstanding State home projects, averaging six years from receipt of State funds to obligation of Federal funds for new construction projects.
				(b)Modification of priority of projects
 (1)In generalParagraph (3) of section 8135(c) of title 38, United States Code, is amended— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (B)by striking In according and inserting (A) In according; and (C)by adding at the end the following new subparagraph:
						
 (B)In according priorities to projects under paragraph (2) of this subsection, the Secretary shall— (i)prioritize grants for safety, renovation, and bed replacement using the criteria described in subparagraphs (A), (B), (C), (E), and (G) of such paragraph; and
 (ii)separately prioritize grants for projects to construct new State homes using the criteria described in subparagraphs (A), (C), (D), (F), (G), and (H) of such paragraph..
					(2)Conforming amendments
 (A)List of approved projectsParagraph (4) of such section is amended— (i)by striking , in the order of their priority, and inserting for safety, renovation, and bed replacement, in the order of their priority, and a separate list of approved projects (including projects that have been so conditionally approved) to construct new State homes, in the order of their priority,; and
 (ii)by striking the list the first place in appears and inserting each such list. (B)Deferred applicationsParagraph (5)(B) of such section is amended by adding before the period at the end the following: on the priority list corresponding with the project type to which the deferred application relates.
 (C)Increase of grant amountParagraph (7)(A) of such section is amended by striking list and inserting lists. (c)Modification of budget submissionBeginning in fiscal year 2019, the President shall include in the budget submitted to Congress pursuant to section 1105(a) of title 31, United States Code, requests for funding for projects to construct new State homes that is separate and distinct from requests for funding for projects relating to safety, renovation, and bed replacement at State homes.
 (d)Plan To clear backlog of new construction projectsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to clear the backlog of projects to construct new State homes by September 30, 2023.
 (e)State home definedIn this section, the term State home has the meaning given that term in section 101 of title 38, United States Code.  